DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.

Response to Amendment
Applicant’s submission of response was received on 10/04/2022.  Presently claims 1-10 are pending. Claims 11-18 have been canceled. 

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US6045632A) in view of Sun (US6045632) and Varga (US4599853A).
Regarding claim 1, Gentry discloses an apparatus for continuous production of twisted or stranded conductors including a plurality of wires (figs.1-3), comprising: 
supply means (fig.3: (22)) for providing a plurality of strands that have been work hardened (fig.3: (28)) (col.9 line 9-col.10 line 5); 
annealing means (fig.3: (42)) in line with said supply means for annealing said strands; 
cooling means (fig.3: (42), the definition of the Annealing heat (metal or glass) and allow it to cool slowly, “so, the annealing must follow by a cooling) in line with said annealing means for actively cooling annealed strands output from said annealing means to a predetermined temperature that approximately equal to ambient temperature that allows the strand to be stranded at said predetermined temperature (the annealing process must be followed by a cooling step); 
a strander (fig.3: (44)) in line with said annealing means and said cooling means for imparting at least one twist to the annealed and cooled strands; 

Gentry does not explicitly disclose a chiller; 
Sun discloses an apparatus for continuous production (abstract and fig.1), comprising:
a chiller (fig.2: (18), cooling by water, or nitrogen...etc.) in line with an annealing means (fig.1: (17)) (col.4 lines 27-49 and claim21); 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling means of Gentry to be a chiller as taught by Sun, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Gentry in view of Sun does not disclose speed control means in line between said chiller and said strander for adjusting and controlling the speed or velocity of the strands moving along the line to be compatible with the take up speed of said strander, said supply means, annealing means and chiller and said strander being arranged in tandem for continuous operation.  

Varga an apparatus for continuous production of twisted or stranded conductors including a plurality of wires (fig.1), comprising: 
speed control means for adjusting and controlling the speed or velocity of a strands (fig.1: (40)) moving along the line to be compatible with the take up speed of said strander (col.7 lines 9 and claim 16), said means and said strander being arranged in tandem for continuous operation (fig.1).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gentry in view of Sun to have speed control means for adjusting and controlling the speed or velocity of a strands moving along the line to be compatible with the take up speed of said strander, said means and said strander being arranged in tandem for continuous operation as taught by Varga thereby having speed control means in line between said chiller and said strander for adjusting and controlling the speed or velocity of the strands moving along the line to be compatible with the take up speed of said strander, said supply means, annealing means and chiller and said strander being arranged in tandem for continuous operation, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 2, Gentry disclose wherein said predetermined temperature is less than ambient temperature (the annealing process must be flowed by a cooling step).  

Regarding claim 3, Gentry in view disclose Sun and Gentry wherein said strander operates at an ambient temperature and said chiller actively cools the strands from approximately 800-900° F to a temperature approximately equal to 1000 F (the annealing process must be flowed by a cooling step). (see the graph below; 100*F=37.8 0C);
Sun disclose the chiller,


    PNG
    media_image1.png
    232
    328
    media_image1.png
    Greyscale


















Regarding claim 4, Gentry in view of Sun disclose said annealing and said chiller are configured to anneal and actively cool the strands at a speed (the annealing process must be flowed by a cooling step);
Sun disclose the chiller,

Varga teaches speed control means (fig.1: (40)); and speed control means is capable to control the speed strands as desire, including approximately 100-400 feet per minute;
Therefore, the modification of of Gentry in view of Sun and Varga teaches annealing and cooling means are configured to anneal and cool the strands at a speed of approximately 100-400 feet per minute.
Regarding claim 5, Gentry disclose wherein said wires are aluminum wires (col.6 lines 21-27).  

Regarding claim 6, Gentry disclose wherein said wires are copper wires (col.6 lines 21-27).  

Regarding claim 7, Gentry disclose wherein said supply means dispenses pre-formed wires or strands (col.9 line 1 and fig.3: (22)).  

Regarding claim 8, Gentry disclose comprising forming means (fig.3: (36)), for forming said round wires, located in line between said supply means (fig.3: (22)) and said annealing means (fig.3: (44)).  

Regarding claim 9, Gentry disclose an in-line input capstan (fig.3: (28) drawing process) for each layer of a final strand or cable configuration, between said supply means (fig.3: (22)) and said annealing means (fig.3: (42)).  

Regarding claim 10, Gentry disclose wherein said predetermined temperature is less than 100*F (see the graph below; 100*F=37.8 0C).

    PNG
    media_image1.png
    232
    328
    media_image1.png
    Greyscale













Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US6045632A) in view of non-patent literature “Heating and Cooling Technology in the Continuous Annealing 1985; HCT” and Varga (US4599853A).

Regarding claim 1, Gentry discloses an apparatus for continuous production of twisted or stranded conductors including a plurality of wires (figs.1-3), comprising: 
supply means (fig.3: (22)) for providing a plurality of strands that have been work hardened (fig.3: (28)) (col.9 line 9-col.10 line 5); 
annealing means (fig.3: (42)) in line with said supply means for annealing said strands; 
cooling means (fig.3: (42), the definition of the Annealing heat (metal or glass) and allow it to cool slowly, “so, the annealing must follow by a cooling) in line with said annealing means for actively cooling annealed strands output from said annealing means to a predetermined temperature that approximately equal to ambient temperature that allows the strand to be stranded at said predetermined temperature (the annealing process must be followed by a cooling step); 
a strander (fig.3: (44)) in line with said annealing means and said cooling means for imparting at least one twist to the annealed and cooled strands; 

Gentry does not explicitly disclose a chiller; 
HCT discloses an apparatus for continuous production (page 1 col.1-co.2), comprising:
a chiller (cooling by water jacket, water spray, or liquid nitrogen...etc) in n line with an annealing means (page 11 table 2, page 12 col.2 the cold water cooling method; page 13 fig.20; page 14 col.1-col.2; page 15: other Colling method; and page 17)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling means of Gentry to be a chiller as taught by HCT, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Gentry in view of HCT does not disclose speed control means in line between said chiller and said strander for adjusting and controlling the speed or velocity of the strands moving along the line to be compatible with the take up speed of said strander, said supply means, annealing means and chiller and said strander being arranged in tandem for continuous operation.  

Varga an apparatus for continuous production of twisted or stranded conductors including a plurality of wires (fig.1), comprising: 
speed control means for adjusting and controlling the speed or velocity of a strands (fig.1: (40)) moving along the line to be compatible with the take up speed of said strander (col.7 lines 9 and claim 16), said means and said strander being arranged in tandem for continuous operation (fig.1).



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Gentry in view of HCT to have speed control means for adjusting and controlling the speed or velocity of a strands moving along the line to be compatible with the take up speed of said strander, said means and said strander being arranged in tandem for continuous operation as taught by Varga thereby having speed control means in line between said chiller and said strander for adjusting and controlling the speed or velocity of the strands moving along the line to be compatible with the take up speed of said strander, said supply means, annealing means and chiller and said strander being arranged in tandem for continuous operation, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725